DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/07/2022 has been entered.
Response to Arguments
Applicant's arguments filed 09/07/2022 have been fully considered but they are not persuasive. Applicant argues that the reference Julian et al [US 2017/0354019 A1] in view of Salter et al [US 2015/0138818 A1] does not teach or discloses “the light source has a sheet structure and is arranged on a door of the vehicle radially outward from a door seal on the door, or on a door ring of the door radially outward from a door ring seal on the door ring, the light source emits light through a space between the door and the door ring when the door is in a closed position, the emitted light is visible from an exterior of the vehicle around a periphery of the door when the door is in the closed position to thereby indicate a location of the door of the vehicle.” or “the predetermined door is a first predetermined door, and the predetermined seat is a first predetermined seat; another one of the plurality of seats is a second predetermined seat, which is assigned to a second user for occupancy by the second user during travel of the vehicle; the light source emits a second emitted light that identifies a second predetermined door, from among the plurality of doors, through which a-the second user of the vehicle is to enter into the vehicle to reach the second predetermined seat; and the second predetermined door is closest to a-among the plurality of doors to the second predetermined seat” or “the emitted light indicates a location of a predetermined seat, from among a plurality of seats within the vehicle, that is assigned to the user for occupancy by the user during travel of the vehicle; and the light source is arranged on a floor of the vehicle and is in the form of an illuminated line extending between a door of the vehicle and the predetermined seat.” “closest among the plurality of doors to the predetermined seat. the light emitted from the second light source is emitted through a space between the predetermined door and a respective door ring when the predetermined door is in a closed position; and the light emitted from the second light source is visible from an exterior of the vehicle around a periphery of the predetermined door when the predetermined door is in the closed position.” “wherein the emitted light indicates to a user a predetermined path, from among a plurality of paths, from an exterior of the vehicle to a predetermined seat, from among the plurality of seats, that is assigned to the user for occupancy by the user during travel of the vehicle.” (see page 8-13).
Examiner disagrees:
In regards to claim 1. Julian discloses a light source arranged on an associated vehicle (Paragraph [0003]), wherein: the light source (Fig. 1, 31 & Paragraph [0051]) has a sheet-like structure (Fig. 2, 28 & Paragraph [0050])
Julian does not specify the light source has a sheet structure and is arranged on a door of the vehicle radially outward from a door seal on the door, or on a door ring of the door radially outward from a door ring seal on the door, the light source emits light through a space between the door the door ring wherein when the door is in a closed position, the emitted light is visible from an exterior of the vehicle, and the emitted light indicates a location of the door of the vehicle.
Salter discloses the light source (Fig. 4, 26) has a sheet structure (Fig. 2, 26 & Paragraph [0019]) and is arranged on a door (Fig. 4, 30) of the vehicle (Fig. 4, 24) radially outward from a door seal on the door (Fig. 4, 46), or on a door ring of the door radially outward from a door ring seal on the door ring, the light source (Fig. 4-5, 26) emits light through a space (Paragraph [0024-25]) between the door (Fig. 4, 30) and the door ring (Fig. 4, shown a door ring of 24) wherein when the door is in a closed position (Salter: Fig. 7, 30 and Fig. 2, 16a-16g (Examiner note: 16c) & Paragraph [0020] “A light producing assembly may be disposed on a selected area 16a-16g of each fixture 14a-14g. The vehicle 12 may comprise a plurality of light producing assemblies which may be utilized independently or in combination to provide functional and/or decorative lighting for the vehicle 12”), the emitted light is visible (Paragraph [0024 & 0027 & 0045]) from an exterior of the vehicle (Fig. 4-5, 24) to thereby indicates (Paragraph [0024 & 0027 & 0045]) a location of the door of the vehicle (Paragraph [0045]).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Julian with the light source has a sheet structure and is arranged on a door of the vehicle radially outward from a door seal on the door, or on a door ring of the door radially outward from a door ring seal on the door, the light source emits light through a space between the door the door ring wherein when the door is in a closed position, the emitted light is visible from an exterior of the vehicle, and the emitted light indicates a location of the door of the vehicle for purpose of alert an operator of the vehicle of a vehicle condition, such as a door ajar condition as disclosed by Salter (Paragraph [0003]).
In regards to claim 10. Julian in view of Salter discloses the system (Paragraph [0003]) including a light source (Fig. 1, 31 & Paragraph [0051]) and a power source (Fig. 1, 20 and 22) operatively connected to the light source (Fig. 1, 31 & Paragraph [0051]), the light source (Fig. 1, 31 & Paragraph [0051]) is arranged on the vehicle and has a sheet structure (Fig. 1, 31 & Paragraph [0051]); the light source (Fig. 1, 31 & Paragraph [0051]) emitting light when activated by power from the power source (Fig. 1, 20 and 22);
Julian does not specify wherein: a system for providing indications to a user of a multi-occupant vehicle, the emitted light indicates a location of a predetermined seat, the light source is arranged on a floor of the vehicle and is in the form of an illuminated line extending between a door of the vehicle and the predetermined seat
Salter discloses wherein: a system for providing indications to a user (Paragraph [0019]) of a multi-occupant vehicle (Fig. 1-4, 14g & Paragraph [0020]), the emitted light (Fig. 4, 26 & Paragraph [0024]) indicates a location of a predetermined seat (Fig. 1-4, 14g & Paragraph [0020]) the light source (Paragraph [0020-21]) is arranged on a floor of the vehicle and is in the form of an illuminated line extending between a door of the vehicle and the predetermined seat (Fig. 2, 14e, 14c and 16b).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Julian with wherein: a system for providing indications to a user of a multi-occupant vehicle, the emitted light indicates a location of a predetermined seat, the light source is arranged on a floor of the vehicle and is in the form of an illuminated line extending between a door of the vehicle and the predetermined seat for purpose of alert an operator of the vehicle of a vehicle condition, such as a door ajar condition as disclosed by Salter (Paragraph [0003]).
Julian in view of Salter does not specify the emitted light indicates a location of a predetermined seat, from among a plurality of seats within the vehicle, that is assigned to the user for occupancy by the user during travel of the vehicle.
Buttolo discloses the emitted light indicates a location of a predetermined seat (Buttolo: Paragraph [0018-20 & 0034-40]), from among a plurality of seats (Buttolo: Paragraph [0018-20 & 0034-40]) within the vehicle, that is assigned to the user for occupancy by the user during travel of the vehicle (Buttolo: Fig. 2a to 3b & Paragraph [0035-40]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Julian with the emitted light indicates a location of a predetermined seat, from among a plurality of seats within the vehicle, that is assigned to the user for occupancy by the user during travel of the vehicle for purpose of align the seating location/door with a passenger during pick-up, adjust vehicle accessory settings associated with the reserved seating location, and activate a visual indicator to direct the passenger to the assigned/reserved seating location as disclosed by Buttolo (Abstract).
In regards to claim 17. Julian in view of Salter discloses a light source (Julian: Fig. 1, 31) arranged on the vehicle (Julian: Paragraph [0002]) and configured to emit light when activated (Julian: Paragraph [0065])
Julian does not specify a vehicle including: a plurality of seats arranged within the vehicle; and a light source arranged on the vehicle and configured to emit light when activated; 
Salter discloses a vehicle (Salter: Fig. 1, 12) including: a plurality of seats (Salter Fig. 1-4, 14e and 14g & Paragraph [0020]) arranged within the vehicle (Salter: Fig. 1, 12); and a light source (Salter: Fig. 4-5, 26) arranged on the vehicle (Salter: Fig. 1, 12) and configured to emit light when activated; 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Julian with a vehicle including: a plurality of seats arranged within the vehicle; and a light source arranged on the vehicle and configured to emit light when activated for purpose of alert an operator of the vehicle of a vehicle condition, such as a door ajar condition as disclosed by Salter (Paragraph [0003]).
Julian in view of Salter does not specify wherein the emitted light indicates to a user a predetermined path, from among a plurality of paths, from an exterior of the vehicle to a predetermined seat from among the plurality of seats, that is assigned to the user for occupancy by the user during travel of the vehicle.
Buttolo discloses wherein the emitted light indicates to a user (Fig. 3a-b, 310 and 340 and 322 and 350) a predetermined path, from among a plurality of paths (Paragraph [0018] “For example, if a specific seating area has been reserved, the vehicle may stop with the corresponding door (or other vehicle entrance) aligned with the passenger. Interior or exterior lights may be illuminated or flashing in a pattern to identify the reserved/assigned seating location(s) for the passenger.”), from an exterior of the vehicle to a predetermined seat from among the plurality of seats (Paragraph [0006-0009]), that is assigned to the user for occupancy by the user during travel of the vehicle (Paragraph [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Julian with wherein the emitted light indicates to a user a predetermined path, from among a plurality of paths, from an exterior of the vehicle to a predetermined seat from among the plurality of seats, that is assigned to the user for occupancy by the user during travel of the vehicle for purpose of align the seating location/door with a passenger during pick-up, adjust vehicle accessory settings associated with the reserved seating location, and activate a visual indicator to direct the passenger to the assigned/reserved seating location as disclosed by Buttolo (Abstract).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Julian et al [US 2017/0354019 A1] in view of Salter et al [US 2015/0138818 A1].
In regards to claim 1. Julian discloses a light source arranged on an associated vehicle (Paragraph [0003]), wherein: the light source (Fig. 1, 31 & Paragraph [0051]) has a sheet-like structure (Fig. 2, 28 & Paragraph [0050])

    PNG
    media_image1.png
    594
    697
    media_image1.png
    Greyscale

Julian does not specify the light source has a sheet structure and is arranged on a door of the vehicle radially outward from a door seal on the door, or on a door ring of the door radially outward from a door ring seal on the door, the light source emits light through a space between the door the door ring wherein when the door is in a closed position, the emitted light is visible from an exterior of the vehicle, and the emitted light indicates a location of the door of the vehicle.
Salter discloses the light source (Fig. 4, 26) has a sheet structure (Fig. 2, 26 & Paragraph [0019]) and is arranged on a door (Fig. 4, 30) of the vehicle (Fig. 4, 24) radially outward from a door seal on the door (Fig. 4, 46), or on a door ring of the door radially outward from a door ring seal on the door ring, the light source (Fig. 4-5, 26) emits light through a space (Paragraph [0024-25]) between the door (Fig. 4, 30) and the door ring (Fig. 4, shown a door ring of 24) wherein when the door is in a closed position (Salter: Fig. 7, 30 and Fig. 2, 16a-16g (Examiner note: 16c) & Paragraph [0020] “A light producing assembly may be disposed on a selected area 16a-16g of each fixture 14a-14g. The vehicle 12 may comprise a plurality of light producing assemblies which may be utilized independently or in combination to provide functional and/or decorative lighting for the vehicle 12”), the emitted light is visible (Paragraph [0024 & 0027 & 0045]) from an exterior of the vehicle (Fig. 4-5, 24) to thereby indicates (Paragraph [0024 & 0027 & 0045]) a location of the door of the vehicle (Paragraph [0045]).

    PNG
    media_image2.png
    712
    504
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    741
    452
    media_image3.png
    Greyscale



	It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Julian with the light source has a sheet structure and is arranged on a door of the vehicle radially outward from a door seal on the door, or on a door ring of the door radially outward from a door ring seal on the door, the light source emits light through a space between the door the door ring wherein when the door is in a closed position, the emitted light is visible from an exterior of the vehicle, and the emitted light indicates a location of the door of the vehicle for purpose of alert an operator of the vehicle of a vehicle condition, such as a door ajar condition as disclosed by Salter (Paragraph [0003]).
Claims 4-8, 10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Julian et al [US 2017/0354019 A1] in view of Salter et al [US 2015/0138818 A1] and further in view of Buttolo et al [US 2018/0039917 A1]
In regards to claim 4. Julian in view of Salter discloses the light source according to claim 1, the emitted light (Salter: Fig. 4, 26 and 30) identifies the door as a predetermined door, from among the plurality of doors (Salter: Fig. 3, 26 and 30),
Julian in view of Salter does not specify wherein: the vehicle includes a plurality of doors including the door; the vehicle includes a plurality of seats; one of the plurality of seats is a predetermined seat, which is assigned to the user for occupancy by the user during travel of the vehicle; and the emitted light identifies the door as a predetermined door, from among the plurality of doors, through which a user of the vehicle is to enter into the vehicle to reach the predetermined seat.
Buttolo discloses wherein: the vehicle includes a plurality of doors (Fig. 3a-b, 320 and Fig. 2a, 200-a) including the door; the vehicle includes a plurality of seats (Fig. 2a & Paragraph [0035-40]); one of the plurality of seats (Fig. 2a, seats) is a predetermined seat (Paragraph [0018-20]), which is assigned to the user (Fig. 3a-c, 310 and 340) for occupancy by the user during travel of the vehicle (Fig. 3a-cb, 320); and through which a user of the vehicle (Fig. 4, 12) is to enter into the vehicle to reach the predetermined seat (Paragraph [0018-20]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Julian with wherein: the vehicle includes a plurality of doors including the door; the vehicle includes a plurality of seats; one of the plurality of seats is a predetermined seat, which is assigned to the user for occupancy by the user during travel of the vehicle; and the emitted light identifies the door as a predetermined door, from among the plurality of doors, through which a user of the vehicle is to enter into the vehicle to reach the predetermined seat for purpose of align the seating location/door with a passenger during pick-up, adjust vehicle accessory settings associated with the reserved seating location, and activate a visual indicator to direct the passenger to the assigned/reserved seating location as disclosed by Buttolo (Abstract).
In regards to claim 5. Julian in view of Salter discloses the light source according to claim 4, wherein: Page 2 of 13Application No.: 17/225829 Reply to Office action of March 23, 022the light source is activated to emit light when the user of the vehicle comes within a predetermined distance from the vehicle (Salter: Paragraph [0046-48]); and the predetermined door is closest among the plurality of doors to  the predetermined seat (Buttolo: Paragraph [0018-20 & 0034-40])
In regards to claim 6. Julian in view of Salter discloses the light source according to claim 5, wherein the light source is also activated to emit light when the predetermined door (Salter: Paragraph [0046-48]) is in an open position to illuminate the door ring (Salter: Fig. 3, 18g).
In regards to claim 7. Julian in view of Salter discloses the light source according to claim 5, wherein: the emitted light is a first emitted light (Salter: Fig. 5, 26), the user is a first user (Salter: Paragraph [0003]), the predetermined door is a first predetermined door (Salter: Fig. 4, 40), and the predetermined seat is a first predetermined seat (Buttolo: Paragraph [0018-20 & 0034-40]); 
another one of the plurality of seats is second predetermined seat (Buttolo: Paragraph [0018-20 & 0034-40]), which assigned to a second user for occupancy by the second user during travel of the vehicle (Buttolo: Fig. 2a)
the light source emits (Salter: Fig. 5, 26) a second emitted light that identifies a second predetermined door (Salter: Paragraph [0040]) from among the plurality of doors (Salter: Fig. 1-4, Plurality of Doors), through which a second user of the vehicle is to enter into the vehicle (Salter: Fig. 1-4, passengers seats) to reach the second predetermined seat (Buttolo: Paragraph [0018-20 & 0034-40]);
the second predetermined door (Salter: Fig. 2, 14c) is closest to among the plurality of doors (Salter: Fig. 1-4, Plurality of Doors) to the second predetermined seat (Buttolo: Paragraph [0018-20 & 0034-40])

    PNG
    media_image4.png
    518
    660
    media_image4.png
    Greyscale

In regards to claim 8. Julian in view of Salter discloses the light source according to claim 7, wherein the first emitted light has a different color than the second emitted light (Julian: Paragraph [0051]).
In regards to claim 10. Julian in view of Salter discloses the system (Paragraph [0003]) including a light source (Fig. 1, 31 & Paragraph [0051]) and a power source (Fig. 1, 20 and 22) operatively connected to the light source (Fig. 1, 31 & Paragraph [0051]), the light source (Fig. 1, 31 & Paragraph [0051]) is arranged on the vehicle and has a sheet structure (Fig. 1, 31 & Paragraph [0051]); the light source (Fig. 1, 31 & Paragraph [0051]) emitting light when activated by power from the power source (Fig. 1, 20 and 22);

    PNG
    media_image1.png
    594
    697
    media_image1.png
    Greyscale

Julian does not specify the light source is arranged on a floor of the vehicle and is in the form of an illuminated line extending between a door of the vehicle and the predetermined seat
Salter discloses the light source (Paragraph [0020-21]) is arranged on a floor of the vehicle and is in the form of an illuminated line extending between a door of the vehicle and the predetermined seat (Fig. 2, 14e, 14c and 16b).


    PNG
    media_image2.png
    712
    504
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    741
    452
    media_image3.png
    Greyscale



It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Julian with the light source is arranged on a floor of the vehicle and is in the form of an illuminated line extending between a door of the vehicle and the predetermined seat for purpose of alert an operator of the vehicle of a vehicle condition, such as a door ajar condition as disclosed by Salter (Paragraph [0003]).
Julian in view of Salter does not specify the emitted light indicates a location of a predetermined seat, from among a plurality of seats within the vehicle, that is assigned to the user for occupancy by the user during travel of the vehicle. wherein: a system for providing indications to a user of a multi-occupant vehicle, the emitted light indicates a location of a predetermined seat 
Buttolo discloses the emitted light indicates a location of a predetermined seat (Buttolo: Paragraph [0018-20 & 0034-40]), from among a plurality of seats (Buttolo: Paragraph [0018-20 & 0034-40]) within the vehicle, that is assigned to the user for occupancy by the user during travel of the vehicle (Buttolo: Fig. 2a to 3b & Paragraph [0035-40]). wherein: a system for providing indications to a user (Buttolo: Paragraph [0018-20 & 0034-40]) of a multi-occupant vehicle, the emitted light indicates a location of a predetermined seat (Buttolo: Paragraph [0018-20 & 0034-40])

    PNG
    media_image5.png
    661
    430
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Julian with the emitted light indicates a location of a predetermined seat, from among a plurality of seats within the vehicle, that is assigned to the user for occupancy by the user during travel of the vehicle, wherein: a system for providing indications to a user of a multi-occupant vehicle, the emitted light indicates a location of a predetermined seat for purpose of align the seating location/door with a passenger during pick-up, adjust vehicle accessory settings associated with the reserved seating location, and activate a visual indicator to direct the passenger to the assigned/reserved seating location as disclosed by Buttolo (Abstract).
In regards to claim 14. Julian in view of Salter discloses the system according to claim 10, 
the system further includes a second light source (Salter: Fig. 2 and 4, 26 & Paragraph [0020-21]),
the second light source (Salter: Fig. 2 and 4, 26 & Paragraph [0020-21]) is arranged on a plurality of doors (Fig. 1-4, Doors) of the vehicle radially outward from door seals (Fig. 4, 46) on the plurality of doors (Fig. 1-4, Doors), or on a plurality of door rings (Fig. 1-4, door rings) of the plurality of doors (Fig. 1-4, Doors) radially outward from door ring seals (Fig. 4, 46) on the plurality of door rings (Fig. 1-4, door rings); 
the second light source (Salter: Fig. 2 and 4, 26 & Paragraph [0020-21]) is emits light that indicates a location of a predetermined door (Fig. 1-4, Doors), from among the plurality of doors (Fig. 1-4, Doors), that is closest among the plurality of doors (Fig. 1-4, Doors) to the predetermined seat (Buttolo: Paragraph [0018-20 & 0034-40]);
the light emitted from the second light source (Salter: Fig. 2 and 4, 26 & Paragraph [0020-21]) is emitted through a space between the predetermined door (Salter Fig. 1-4, Doors) and a respective door ring (Fig. 1-4, door rings) when the predetermined door is in a close position (Salter: Paragraph [0025]);
the light emitted from the second light source (Salter: Fig. 2 and 4, 26 & Paragraph [0020-21]) is visible from an exterior of the vehicle (Buttolo: Paragraph [0018-20 & 0034-40]) around a periphery of the predetermined door (Fig. 1-4, Doors) when the predetermined door (Fig. 1-4, Doors) is in close position (Salter: Paragraph [0025]).
In regards to claim 15. Julian in view of Salter discloses the system according to claim 10, the light source (Salter: Fig. 4, 26) is activated to emit light when the user comes within a predetermined distance (Salter: Paragraph [0047]) from the vehicle.
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Julian et al [US 2017/0354019 A1] in view of Salter et al [US 2015/0138818 A1] and further in view of Buttolo et al [US 2018/0039917 A1].
In regards to claim 17. Julian in view of Salter discloses a light source (Julian: Fig. 1, 31) arranged on the vehicle (Julian: Paragraph [0002]) and configured to emit light when activated (Julian: Paragraph [0065])
Julian does not specify a vehicle including: a plurality of seats arranged within the vehicle; and a light source arranged on the vehicle and configured to emit light when activated; 
Salter discloses a vehicle (Salter: Fig. 1, 12) including: a plurality of seats (Salter Fig. 1-4, 14e and 14g & Paragraph [0020]) arranged within the vehicle (Salter: Fig. 1, 12); and a light source (Salter: Fig. 4-5, 26) arranged on the vehicle (Salter: Fig. 1, 12) and configured to emit light when activated; 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Julian with a vehicle including: a plurality of seats arranged within the vehicle; and a light source arranged on the vehicle and configured to emit light when activated for purpose of alert an operator of the vehicle of a vehicle condition, such as a door ajar condition as disclosed by Salter (Paragraph [0003]).
Julian in view of Salter does not specify wherein the emitted light indicates to a user a predetermined path, from among a plurality of paths, from an exterior of the vehicle to a predetermined seat from among the plurality of seats, that is assigned to the user for occupancy by the user during travel of the vehicle.
Buttolo discloses wherein the emitted light indicates to a user (Fig. 3a-b, 310 and 340 and 322 and 350) a predetermined path, from among a plurality of paths (Paragraph [0018] “For example, if a specific seating area has been reserved, the vehicle may stop with the corresponding door (or other vehicle entrance) aligned with the passenger. Interior or exterior lights may be illuminated or flashing in a pattern to identify the reserved/assigned seating location(s) for the passenger.”), from an exterior of the vehicle to a predetermined seat from among the plurality of seats (Paragraph [0006-0009]), that is assigned to the user for occupancy by the user during travel of the vehicle (Paragraph [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Julian with wherein the emitted light indicates to a user a predetermined path, from among a plurality of paths, from an exterior of the vehicle to a predetermined seat from among the plurality of seats, that is assigned to the user for occupancy by the user during travel of the vehicle for purpose of align the seating location/door with a passenger during pick-up, adjust vehicle accessory settings associated with the reserved seating location, and activate a visual indicator to direct the passenger to the assigned/reserved seating location as disclosed by Buttolo (Abstract).
In regards to claim 18. Julian in view of Salter and further in view of Buttolo discloses the vehicle according to claim 17, further including a plurality of doors (Salter: Fig. 1-4, Doors) and a second light source (Salter: Fig. 2 and 4, 26 & Paragraph [0020-21]), wherein: 
the second light source (Salter: Fig. 2 and 4, 26 & Paragraph [0020-21]) is arranged on the plurality of doors (Salter: Fig. 1-4, Doors) of the vehicle radially outward from door seals (Salter: Fig. 4, 46) on the plurality of doors (Salter: Fig. 1-4, Doors), or on a plurality of door rings (Salter: Fig. 1-4, door rings) of the plurality of doors (Salter: Fig. 1-4, Doors) radially outward from door ring seals (Salter: Fig. 4, 46) on the plurality of door rings (Salter: Fig. 1-4, door rings); 
the second light source emits (Salter: Fig. 2 and 4, 26 & Paragraph [0020-21]) light that indicates a location of a predetermined door (Salter: Fig. 1-4, Doors), from among the plurality of doors (Salter: Fig. 1-4, Doors), that is closest among the plurality of doors (Salter: Fig. 1-4, Doors) to the predetermined seat (Buttolo: Paragraph [0018-20 & 0034-40]); 
the light emitted from the second light source (Salter: Fig. 2 and 4, 26 & Paragraph [0020-21]) is emitted through a space (Salter: Paragraph [0025-26]) between the predetermined door (Salter: Fig. 1-4, Doors) and a respective door ring (Salter: Fig. 1-4, door rings) when the predetermined door is in a closed position (Salter: Paragraph [0025-26]); and 
the light emitted from the second light source (Salter: Fig. 2 and 4, 26 & Paragraph [0020-21]) is visible from an exterior of the vehicle (Salter: Fig. 1-4, 12) around a periphery of the predetermined door (Salter: Fig. 1-4, Doors) when the predetermined door (Salter: Fig. 1-4, Doors) is in the closed position to indicate a location of the predetermined door (Salter: Fig. 1-4, Doors) from among the plurality of doors (Salter: Fig. 1-4, Doors) that is in the predetermined path (Buttolo: Paragraph [0018-20 & 0034-40]).
In regards to claim 19. Julian in view of Salter and further in view of Buttolo discloses the vehicle according to claim 18, wherein the light source (Salter: Paragraph [0020-21]) is arranged on a floor of the vehicle and is in the form of an illuminated line (Salter: Fig. 2, 14e, 16b and 14c) extending between the predetermined door (Salter: Fig. 1-4, Doors  and the predetermined seat (Buttolo: Paragraph [0018-20 & 0034-40]).
Claims 9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Julian et al [US 2017/0354019 A1] in view of Salter et al [US 2015/0138818 A1] and further in view of Verwys et al [US 2018/0229651 A1]
In regards to claim 9. Julian in view of Salter discloses the light source according to claim 1, 
Julian in view of Salter does not specify wherein: the light source is an electroluminescent light source defining two major surfaces that are oppositely directed from one another, and including: a rear electrode, a dielectric layer over the rear electrode, a phosphor layer over the dielectric layer, a front electrode over the phosphor layer, a bus bar contacting the front electrode and in electrical connection with the front electrode, the rear electrode, and an associated power source, and a clearcoat top layer over the front electrode; the phosphor layer emits light from one of the two major surfaces when activated by power from the power source.
Verwys discloses wherein: the light source is an electroluminescent light source (Fig. 5, 32) defining two major surfaces that are oppositely directed from one another (Fig. 5, 32), and including: a rear electrode (Fig. 5, 32), a dielectric layer (Fig. 5, 50) over the rear electrode (Fig. 5, 32), a phosphor layer (Fig. 5, 48) over the dielectric layer (Fig. 5, 50), a front electrode (Fig. 5, 44) over the phosphor layer (Fig. 5, 48), a bus bar (Fig. 5, 46) contacting the front electrode (Fig. 5, 44) and in electrical connection with the front electrode (Fig. 5, 44), the rear electrode (Fig. 5, 32), and an associated power source (Fig. 5, 22 and 26 & Paragraph [0029]), and a clearcoat top layer (Fig. 5, 20 & Paragraph [0012]) over the front electrode (Fig. 5, 44); the phosphor layer (Fig. 5, 48) emits light from one of the two major surfaces when activated by power from the power source (Fig. 5, 22 and 26 & Paragraph [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Julian in view of Salter with the light source is an electroluminescent light source defining two major surfaces that are oppositely directed from one another, and including: a rear electrode, a dielectric layer over the rear electrode, a phosphor layer over the dielectric layer, a front electrode over the phosphor layer, a bus bar contacting the front electrode and in electrical connection with the front electrode, the rear electrode, and an associated power source, and a clearcoat top layer over the front electrode; the phosphor layer emits light from one of the two major surfaces when activated by power from the power source for purpose of installing the same on a vehicle includes a transparent window panel positioned on the vehicle, a conductive material extending along at least a portion of a perimeter of the window panel and at least one electroluminescent pigment strip as disclosed by Verwys (Abstract).
In regards to claim 11. Julian in view of Salter discloses the system according to claim 10, wherein: the light source (Salter Fig. 4, 26 & Paragraph [0024]) is arranged on the predetermined seat (Salter Fig. 1-4, 14g & Paragraph [0020]), on a floor of the vehicle (Salter Fig. 2, 14b), or on the predetermined seat (Salter Fig. 1-4, 14e & Paragraph [0020]) and on the floor; the predetermined seat (Salter Fig. 1-4, 14g & Paragraph [0020]) or the floor (Salter Fig. 2, 14b) includes an exposed surface defined by a area (Salter: Fig. 2 16b); 
Julian in view of Salter does not specify the light source is covered by the covering layer; and the emitted light is visible through the covering layer.
Verwys discloses the light source (Fig. 5, 48) is covered by the covering layer (Fig. 5, 20); and the emitted light (Fig. 5, 48) is visible through the covering layer (Fig. 5, 20 & Paragraph [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Julian in view of Salter with the light source is covered by the covering layer; and the emitted light is visible through the covering layer for purpose of installing the same on a vehicle includes a transparent window panel positioned on the vehicle, a conductive material extending along at least a portion of a perimeter of the window panel and at least one electroluminescent pigment strip as disclosed by Verwys (Abstract).
In regards to claim 12. Julian in view of Salter and further in view of Verwys discloses the system according to claim 11, 
Julian in view of Salter does not specify wherein the light source is camouflaged by the covering layer 
Verwys discloses wherein the light source (Verwys Fig. 5, 48) is camouflaged by the covering layer (Verwys Fig. 5, 20 & Paragraph [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Julian in view of Salter with wherein the light source is camouflaged by the covering layer for purpose of installing the same on a vehicle includes a transparent window panel positioned on the vehicle, a conductive material extending along at least a portion of a perimeter of the window panel and at least one electroluminescent pigment strip as disclosed by Verwys (Abstract).
In regards to claim 13. Julian in view of Salter discloses the system according to claim 10, 
Julian in view of Salter does not specify wherein the light source includes: a rear electrode, a dielectric layer over the rear electrode, a phosphor layer over the dielectric layer, a front electrode over the phosphor layer, a bus bar contacting the front electrode and in electrical connection with the front electrode, the rear electrode, and the power source, and a clearcoat layer over the front electrode, wherein the phosphor layer emits light when activated by power from the power source.
Verwys discloses wherein the light source (Fig. 5, 32) includes: a rear electrode (Fig. 5, 32), a dielectric layer (Fig. 5, 50) over the rear electrode (Fig. 5, 32), a phosphor layer (Fig. 5, 48) over the dielectric layer (Fig. 5, 50), a front electrode (Fig. 5, 44) over the phosphor layer (Fig. 5, 48), a bus bar (Fig. 5, 46) contacting the front electrode (Fig. 5, 44) and in electrical connection with the front electrode (Fig. 5, 44), the rear electrode (Fig. 5, 32), and the power source (Fig. 5, 22 and 26 & Paragraph [0029]), and a clearcoat layer (Fig. 5, 20 & Paragraph [0012])  over the front electrode (Fig. 5, 44), wherein the phosphor layer (Fig. 5, 48) emits light when activated by power from the power source (Fig. 5, 22 and 26 & Paragraph [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Julian in view of Salter with wherein the light source includes: a rear electrode, a dielectric layer over the rear electrode, a phosphor layer over the dielectric layer, a front electrode over the phosphor layer, a bus bar contacting the front electrode and in electrical connection with the front electrode, the rear electrode, and the power source, and a clearcoat layer over the front electrode, wherein the phosphor layer emits light when activated by power from the power source for purpose of installing the same on a vehicle includes a transparent window panel positioned on the vehicle, a conductive material extending along at least a portion of a perimeter of the window panel and at least one electroluminescent pigment strip as disclosed by Verwys (Abstract).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Julian et al [US 2017/0354019 A1] in view of Salter et al [US 2015/0138818 A1] and further in view of Buttolo et al [US 2018/0039917 A1] and further in view of Verwys et al [US 2018/0229651 A1].
In regards to claim 20. Julian in view of Salter and further in view of Buttolo discloses the vehicle according to claim 17, 
the light source is arranged on the predetermined seat and is in the form of an illuminated X or an illuminated 0 (Salter: Paragraph [0020-21]), the emitted light indicates a location of the predetermined seat (Buttolo: Paragraph [0018-20 & 0034-40]); the predetermined seat (Buttolo: Paragraph [0018-20 & 0034-40]) or the floor.
Julian in view of Salter and further in view of Buttolo does not specify the light source is covered by the covering layer; and the emitted light is visible through the covering layer. includes an exposed surface defined by a covering layer 
Verwys discloses the light source (Fig. 5, 48) is covered by the covering layer (Fig. 5, 20); and the emitted light (Fig. 5, 48) is visible through the covering layer (Fig. 5, 20 & Paragraph [0032]). includes an exposed surface defined by a covering layer (Fig. 5, 20 & Paragraph [0032]);
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Julian in view of Salter and further in view of Buttolo with the light source is covered by the covering layer; and the emitted light is visible through the covering layer. includes an exposed surface defined by a covering layer for purpose of installing the same on a vehicle includes a transparent window panel positioned on the vehicle, a conductive material extending along at least a portion of a perimeter of the window panel and at least one electroluminescent pigment strip as disclosed by Verwys (Abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844